               Case 18-50489-CSS           Doc 294   Filed 11/02/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )   Chapter 11
                                                       )
MAXUS ENERGY CORPORATION, et al.,1                     )
                                                       )   Case No. 16-11501 (CSS)
                      Debtors.                         )
                                                       )   Jointly Administered
                                                       )
                                                       )
MAXUS LIQUIDATING TRUST,                               )
                                                       )
                              Plaintiff,               )   Adv. Proc. No. 18-50489 (CSS)
                                                       )
                    v.                                 )
                                                       )
YPF S.A., et al.,                                      )
                                                       )
                              Defendants.              )

              NOTICE OF RESCHEDULED STATUS VIDEO CONFERENCE

         PLEASE TAKE NOTICE that the status video conference in the above adversary

 proceeding set to take place on Tuesday, November 3, 2020, at 10:00 a.m. Eastern is now

 rescheduled to Wednesday, November 4, 2020, at 1:00 p.m. Eastern.

         All counsel wishing to participate shall appear through both CourtCall and Zoom. The

 Court will provide instructions for joining the video conference via Zoom and those instructions

 are available by contacting undersigned counsel. For CourtCall, counsel must make prior

 arrangements with CourtCall by telephone: (866) 582-6878.




 1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each
 Debtor’s federal tax identification number, are: Maxus Energy Corporation (1531), Tierra
 Solutions, Inc. (0498), Maxus International Energy Company (7260), Maxus (U.S.) Exploration
 Company (2439), and Gateway Coal Company (7425). The address of each of the Debtors is
 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
            Case 18-50489-CSS   Doc 294     Filed 11/02/20    Page 2 of 2




Dated: November 2, 2020                   Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Michael J. Farnan
                                          Brian E. Farnan (Bar No. 4098)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          (302) 777-0300
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com
                                          J. Christopher Shore (admitted pro hac vice)
                                          Thomas MacWright (admitted pro hac vice)
                                          WHITE & CASE LLP
                                          1221 Avenue of the Americas
                                          New York, NY 10020
                                          (212) 819-8200
                                          cshore@whitecase.com
                                          tmacwright@whitecase.com
                                          Attorneys for the Liquidating Trust




                                      2
